Appendix A to the Operating Expenses Limitation Agreement (as amended on March 16, 2012 to add Orinda SkyView Macro Opportunities Fund) Fund and Share Class Operating Expense Limit Orinda SkyView Multi-Manager Hedged Equity Fund Class A 2.95% of average daily net assets Class C 3.70% of average daily net assets Class I 2.64% of average daily net assets Orinda SkyView Macro Opportunities Fund Class A 2.96% of average daily net assets Class I 2.66% of average daily net assets ADVISORS SERIES TRUST ORINDA ASSET MANAGEMENT, LLC on behalf of the Funds listed on Appendix A By:/s/ Douglas G. Hess By:/s/ Craig M. Kirkpatrick Name:Douglas G. Hess Name:Craig M. Kirkpatrick Title:President Title:President
